Citation Nr: 1102948	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  07-26 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased rating for residuals of small 
infarct of the left frontal lobe, currently evaluated as 10 
percent disabling.

2.  Entitlement to service connection for residuals of a 
cerebrovascular accident (CVA or stroke) other than service-
connected residuals of small infarct of the left frontal lobe.

3.  Entitlement to an effective date earlier than March 24, 2003 
for the award of a separate compensable rating for service-
connected headaches.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from December 1951 to May 1981.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California.

In May 2009, the Board remanded the issues listed on the title 
page to the RO, via the Appeals Management Center (AMC) in 
Washington, D.C., for further evidentiary development.


FINDINGS OF FACT

1.  The Veteran does not manifest any residual disability related 
to the service-connected small infarct of the left frontal lobe.

2.  The Veteran has not suffered a stroke in the right cerebral 
hemisphere.

3.  An unappealed and final February 1996 RO rating decision 
denied a rating greater than 40 percent for service-connected 
degenerative discogenic disease of the cervical spine with 
secondary headaches and nerve root entrapment.

4.  The Veteran next filed a claim for an increased rating for 
headaches on March 24, 2003; there are no intervening formal or 
informal claims demonstrated in the record.

5.  An increase in disability resulting for service-connected 
headaches is factually ascertainable as occurring on December 17, 
2002.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent for 
residuals of small infarct of the left frontal lobe have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Codes (DCs) 8007-09 (2010).

2.  The criteria for entitlement to service connection for 
residuals of a CVA other than service-connected residuals of 
small infarct of the left frontal lobe have not been met.  
38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2010).

3.  The criteria for an effective date of December 17, 2002, but 
no earlier, for the award of a separate compensable rating for 
service-connected headaches have been met.  38 U.S.C.A. §§ 1155, 
5110, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.155, 3.157, 
3.400(o)(2) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of the 
facts presented to VA's Schedule for Rating Disabilities (Rating 
Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and the residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as 
to which of two evaluations shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may 
also be assigned for separate periods of time based on the facts 
found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant 
temporal focus for adjudicating an increased rating claim is on 
the evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a final 
decision on the claim.  Id.  See generally 38 U.S.C.A. 
§ 5110(b)(2).

The Veteran's service-connected residuals of left lobe infarct is 
currently evaluated as 10 percent disabling under DC 8009, used 
for the evaluation of hemorrhage from the brain vessels.  The 
notes following 38 C.F.R. § 4.124a, DCs 8007, 8008, and 8009 for 
embolism, thrombosis, and hemorrhage, respectively, of brain 
vessels provide that following an initial rating of 100 percent 
for six months, the disability shall be rated thereafter based on 
residuals, at a minimum rating of 10 percent.

Neurological conditions, except as otherwise provided, will be 
rated in accordance with a schedule of ratings set out at 
38 C.F.R. § 4.124a, which provides that, with the exceptions 
noted, disability from the following diseases and their residuals 
may be rated from 10 percent to 100 percent in proportion to the 
impairment of motor, sensory, or mental function.  Consideration 
is supposed to be given to especially psychotic manifestations, 
complete or partial loss of use of one or more extremities, 
speech disturbances, impairment of vision, disturbances of gait, 
tremors, visceral manifestations, etc., referring to the 
appropriate bodily system of the schedule.  With partial loss of 
use of one or more extremities from neurological lesions, rate by 
comparison with the mild, moderate, severe, or complete paralysis 
of peripheral nerves. 

Generally, the effective date of an award based on a claim for 
increase of compensation shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a).  The implementing 
regulation specifies than an effective date of an award based 
upon a claim for increased disability rating "shall be the 
earliest date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within one 
year from such date."  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).

An increase in disability compensation may be granted from the 
earliest date on which it is factually ascertainable that an 
increase in disability occurred if the claim for an increase is 
received within one year from that date.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  When the increase in 
disability occurred prior to one year from the date of filing, an 
effective date of award cannot be awarded prior to the date of 
the application.  Harper v. Brown, 10 Vet. App. 125, 126-27 
(1997); 38 C.F.R. § 3.400(o)(2); VAOPGCPREC 12-98 (Sept. 23, 
1998).

The term "application," while not defined in the statute, is 
broadly construed by regulation to include "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  Where a formal claim has already 
been allowed, certain submissions will be accepted as an informal 
claim such as a report of examination or hospitalization by the 
VA.  38 C.F.R. §§ 3.157(b)(1)-(b)(3).  Furthermore, any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered an 
informal claim provided that such informal claim identify the 
benefit being sought.  38 C.F.R. § 3.155(a).  See Brannon v. 
West, 12 Vet. App. 32, 34 (1998).

In determining the effective date of award, the Board is required 
to look to all communications in the file which may be construed 
as a formal or an informal claim and, then, to all other evidence 
in the record to determine the "earliest date of which," within 
the year prior to the claim, the increase in disability was 
ascertainable.  Quarles v. Derwinski, 3. Vet. App. 129, 134 
(1992).

Appellate review of a rating decision is initiated by a notice of 
disagreement and completed substantive appeal after a statement 
of the case has been furnished.  38 U.S.C.A. § 7105(a); 38 C.F.R. 
§ 20.200.  Failure to file a notice of disagreement within one 
year from the date of notice of the decision renders a rating 
decision final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 
20.302, 20.1103.  A final decision is generally not subject to 
revision on the same factual basis.  38 C.F.R. § 3.104(a).  
Previous determinations that are final and binding, including 
decisions of service connection, degree of disability, age, 
marriage, relationship, service, dependency, line of duty, and 
other issues, will be accepted as correct in the absence of clear 
and unmistakable error.  38 C.F.R. § 3.105(a).

In Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
when a rating decision is final, only a request for a revision 
premised on CUE could result in the assignment of earlier 
effective date.  A freestanding claim for an earlier effective 
date, once the appeal becomes final, attempts to vitiate the rule 
of finality.

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current disability 
with a relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disease must be shown to be of a chronic nature in service, or 
if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service-connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred in 
service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

In general, service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  Degmetich v. Brown, 104 F. 
3d 1328 (1997).  In McClain v. Nicholson, 21 Vet. App. 319 
(2007), the Court held that the requirement that a claimant have 
a current disability before being granted service connection is 
satisfied when a claimant has a disability at the time a claim 
for VA disability compensation is filed or during the pendency of 
that claim, even though the disability may have resolved by the 
time VA adjudicates the claim.

The claimant bears the burden of presenting and supporting 
his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. 
Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the 
Board shall consider all information and lay and medical evidence 
of record.  38 U.S.C.A. § 5107(b).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Board shall give 
the benefit of the doubt to the claimant.  Id.  Another way 
stated, VA has an equipoise standard akin to the rule in baseball 
that "the tie goes to the runner."  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine 
is not applicable based on pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning 
factual matters of which he or she has firsthand knowledge (i.e., 
reporting something seen, sensed or experienced).  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 
Vet. App. 362 (2005).  Under certain circumstances, lay 
statements may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability, or symptoms of disability, susceptible of 
lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the Court emphasized that when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  In such cases, the 
Board is within its province to weigh that testimony and to make 
a credibility determination as to whether that evidence supports 
a finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.

However, there are clearly limitations regarding the competence 
of a lay claimant to speak to certain matters, such as those 
involving medical diagnosis and etiology.  See Jandreau, 492 F.3d 
at 1377 (Fed. Cir. 2007) (noting that a layperson not competent 
to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, 
lay witness testimony is permissible in the form of opinions or 
inferences when (a) rationally based on the perception of the 
witness and (b) helpful to a clear understanding of the witness' 
testimony or the determination of a fact in issue.  Otherwise, in 
matters involving scientific, technical or other specialized 
knowledge, Fed.R.Evid 702 requires that an opinion be provided by 
a witness qualified as an expert by knowledge, skill, experience, 
training or education. 

CVA residuals

Applying the criteria to the facts of this case, the Board finds 
that the criteria for a rating greater than 10 percent for the 
residuals of service-connected small infarct of the left frontal 
lobe have not been met for any time during the appeal period.  In 
this respect, the credible and persuasive evidence establishes 
that the Veteran does not manifest any residual disability 
related to the service-connected small infarct of the left 
frontal lobe.

The Board also finds that the Veteran has not suffered a stroke 
in the right cerebral hemisphere.  As such, his service 
connection claim for CVA residuals in the right cerebral 
hemisphere is also denied.

At the outset, the Board notes that the record contains 
considerable confusion as to whether the Veteran manifests CVA 
residuals and, if so, which hemisphere of the brain that the CVA 
occurred.  As a result of this confusion, the Board remanded both 
issues to the same VA examiner for review, clarification and 
diagnosis.  For ease of factual discussion, both issues will be 
addressed together.

The Veteran claims entitlement to a rating greater than 10 
percent for his service-connected small infarct of the left 
frontal lobe.  He also claims service connection for residuals of 
an additional CVA, apparently in the right hemisphere of the 
brain.  

The Veteran's medical records record a history of "CVA w L 
hemiparesis '79."  See e.g., VA clinical record dated February 
11, 1998.  However, there is no actual documentation of treatment 
for a CVA contemporaneous in time to "1979."

Notably, the Veteran was on active service in 1979.  His service 
treatment records (STRs) reflect that the currently reported 
"history" of CVA in "1979" does coincide with the Veteran's 
treatment in 1978 and 1979 for recurrent headaches, substernal 
chest pain and visual problems.  An electrocardiogram 
demonstrated incomplete right bundle branch block (IRBBB), and 
differential diagnoses included cephalgia of questionable 
etiology, psychosomatic complaints, and chest pain of 
questionable etiology to include cardiac, gastrointestinal (GI) 
and functional.  In April 1979, the Veteran underwent hypnosis as 
a form of treatment as no organic pathology was found for his 
reported symptoms, providing evidence against this claim.

Importantly, the Veteran's STRs do not reflect a diagnosis of any 
CVA residuals, including any clinical findings of left and/or 
right sided hemiparesis.

A December 1982 VA Compensation and Pension (C&P) examination 
report noted that the Veteran's service-connected cervical spine 
disability resulted in a sensory disturbance along the medical 
aspect of the left arm from axilla to wrist, and extending into 
digits 3, 4, 5.  This extensive neurologic examination of the 
cranial nerves, gait, station, motor system and sensory system 
did not identify any clinical findings of left and/or right sided 
hemiparesis, providing more evidence against this claim.

Overall, the December 1982 VA C&P examination report provides 
strong evidence against the assertion that the Veteran suffered a 
CVA with left hemiparesis in 1979, as the extensive neurologic 
examination failed to detect any CVA residuals.

The RO has service-connected the Veteran for residuals of left 
frontal lobe infarct, first detected by a magnetic resonance 
imaging (MRI) scan in 1992 (described as an "old" infarct in 
the left frontal area).  At that time, the Veteran was being 
evaluated for transient visual obscurations (TVOs).  Additional 
testing, such as carotid Doppler ultrasound and echocardiograms, 
were described as normal (nl), providing more objective evidence 
against this claim.  At that time, the examiner indicated that 
the Veteran's TVOs were of unclear source, further noting that 
they resolved with use of Enteric-coated Acetylsalicylic Acid 
(ECASA).  

Importantly, physical examination at that time did not describe 
any left and/or right sided hemiparesis.

In October 1992, the Veteran reported episodes of right eye TVOs 
which at that time were attributed to likely cerebral 
hypotension/vertebral insufficiency (VBI).

A January 1994 VA Compensation and Pension (C&P) examination 
report included an assessment of TVO probably related to reduced 
cerebral blood flow.  It was also noted that the Veteran's lumbar 
spine disability resulted in probable S-1 bilateral 
radiculopathy.

Again, the Board must note the extensive use of terms in this 
case such a "likely", "probable", and a "history" without 
any object evidence of the actual existence of the disability at 
issue, notwithstanding extensive objective testing.  

A November 2000 VA clinical record described the Veteran as 
having a "stroke" in 1979 involving weakness of the left side.  
Physical findings at that time were significant for left facial 
numbness and sensory deficit.  A VA clinician in September 2007 
described the Veteran as manifesting current left hemibody 
weakness and hyperreflexia.  

However, a VA C&P examiner in November 1995 described CVA 
residuals affecting the Veteran's right side based on complaints 
provided by the Veteran.  In April 1997, a VA C&P examiner 
described the Veteran as having a history of CVA of the right 
brain with left-sided residuals.  Similarly, a VA clinician in 
September 2002 described "contralateral" residuals while a VA 
clinician in October 2007 noted remaining right-sided weakness.  
In September 2007, a VA clinician described possible new right-
sided weakness.

The Veteran underwent a VA C&P examination in November 2007.  
This examiner noted review of the results of one prior C&P 
examination, but not the conflicting assessments noted above.  
The examiner first described the Veteran as having a decreased 
sensation over the entire right side of his body with some right-
sided weakness compared to the left.  However, the examiner later 
noted decreased sensation of the Veteran's left side of the body 
with a left-sided weakness in gait.  The examiner diagnosed a 
right hemisphere CVA.

Adding to this confusion, the Veteran's November 2007 testimony 
alleged that a left-sided CVA resulted in hemiparesis of the 
right side of his body, which conflicts with the prior reports of 
a CVA in 1979 with left-sided hemiparesis, only undermining the 
Veteran's credibility with the Board.

In 2009, the Veteran was hospitalized at VA for approximately 6 
months as a result of dementia secondary to neurosyphilis.  The 
Veteran underwent multiple neurologic evaluations which 
predominantly reported normal neurologic findings for the cranial 
nerves, the upper extremities and the lower extremities.  He had 
a relative afferent pupillary defect (RAPD) of the right eye 
thought to be likely due to asymmetric glaucoma.  There were some 
findings of minimal extremity weakness which was bilateral.  The 
Veteran was also noted to have some temporary Parkinsonism, such 
as cogwheel rigidity of the upper extremities, shuffling, 
hunched-over gait and masked facies, thought to be attributable 
to anti-psychotic medications.

Notably, a magnetic resonance imaging (MRI) scan of the brain on 
April 10, 2009 found no evidence of old or acute infarcts, 
providing more highly probative object testing, providing more 
objective testing against this claim.

To resolve these inconsistencies, the Veteran underwent VA 
examination in September 2009 which included review of his claims 
folder.  The history as provided by the Veteran and his family 
did not relate a history of "stroke" occurring in the past.  In 
particular, they were not aware of the Veteran having had the 
sudden onset of unilateral weakness or any other focal neurologic 
difficulty at any time in the past, or having been hospitalized 
for a sudden onset of neurologic symptoms.  

The examiner then specifically reviewed the claims folder 
references to a CVA in 1979, but found that there were no details 
of this event.  Another reference to left-sided weakness 
occurring with a stroke was not supported by objective evidence 
of stroke residuals, and there was no evidence of an old stroke 
according to the CT scan done at the time.  Importantly, the VA 
C&P examiner indicated that a CVA in the right hemisphere would 
involve the left side of body and vice versa.

On examination, the Veteran's speech did not demonstrate evidence 
of dysmonia, dysphasia or dysarthria.  There was mild cognitive 
impairment.  The neck was supple with no signs of meningeal 
irritation.  Carotid pulses were equal.  There were no carotid or 
cranial bruits.  Pupils were 3 mm and reactive to light.  The 
optic discs were flat.  Visual fields were intact to double 
simultaneous finger counting.  Extraocular movements were full 
absent nystagmus.  Corneal reflexes were intact and symmetrical 
as were facial sensations of light touch and pinprick.  There was 
no weakness of jaw, face, palate, neck or tongue.  Gait was 
somewhat slow, which was consistent with age.  Tandem walking was 
intact.  Romberg sign as negative.  There was no drift or 
pronation of the outstretched extremities.  Strength was intact 
at 5/5 in all extremities.  Muscle tone was normal.  Coordination 
was intact and bilaterally symmetrical.  Tendon reflexes were 
symmetrically depressed to absent, which was not unusual for his 
age.  There were no pathologic reflexes elicited.  Sensation of 
joint position, vibration, light touch, and pinprick were intact 
in all extremities.

Overall, the examiner diagnosed mild cognitive impairment and 
radiographic evidence of old left cerebral infarction.  The 
examiner also provided the following opinion:

At this time, I find no objective evidence on 
examination to suggest this veteran has had a clinical 
cerebral infarction in either the right or left 
hemispheres.  I suspect that the left cerebral 
infarction discovered previously on scanning was an 
incidental finding rather than being of clinical 
significance.  I am uncertain as to where the 
diagnosis of a previous right cerebral infarction came 
from; there certainly is no clinical evidence of a 
residual deficit from such an infarction at this time.

The veteran's current mild cognitive impairment is the 
result of a diffuse encephalopathy rather than being 
due to an isolated cerebral hemispheric lesion and 
would not be related to a previous isolated cerebral 
infarction in either hemisphere.

The Board notes that it is not bound to accept any opinion, from 
a VA examiner, private physician, or other source, concerning the 
merits of a claim.  Hayes v. Brown, 5 Vet. App. 60 (1993).  The 
VA benefits system also does not favor the opinion of a VA 
examiner over a private examiner, or vice versa.  See 38 U.S.C.A. 
§ 5125; White v. Principi, 243 F.3d 1378, 1381 (Fed. Cir. 2001) 
(declining to adopt the treating physician rule for adjudicating 
VA benefits).  Regardless of the source, an examination report 
must minimally meet the requirement of being sufficiently 
complete to be adequate for the purpose of adjudicating the 
claim.  See 38 U.S.C.A. § 5125; 38 C.F.R. § 4.2.

The Board has an obligation to weigh the probative value of the 
medical opinions presented based upon factors such as personal 
examination of the patient, knowledge and skill in analyzing the 
data, the knowledge and expertise of the examiner, the expressed 
rationale forming the basis of the opinion, ambivalence and/or 
exactness of diagnosis, scope of review of the relevant records, 
bias, etc.  See generally Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998); Sklar v. Brown, 5 Vet. App. 140 (1993); Elkin v. Brown, 5 
Vet. App. 474, 478 (1993); Austin v. Brown, 6 Vet. App. 547, 551- 
52 (1994).

A medical examiner's review of the claims folder may heighten the 
probative value of an opinion, as the claims folder generally 
contains all documents associated with a veteran's disability 
claim, including not only medical examination reports and STRs, 
but also correspondence, raw medical data, financial information, 
RO rating decisions, Notices of Disagreement, materials 
pertaining to claims for conditions not currently at issue and 
Board decisions disposing of earlier claims.  See Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295 (2008).

However, an examiner's review of the claims folder is not 
required in each case.  See Snuffer v. Gobber, 10 Vet. App. 400, 
403-04 (1997) (review of claims file not required where it would 
not change the objective and dispositive findings made during a 
medical examination); see also D'Aries v. Peake, 22 Vet. App. 97, 
106 (2008) (holding that it is not necessary for a VA medical 
examiner to specify review of the claims folder where it is clear 
from the report that the examiner has done so and is familiar 
with the claimant's extensive medical history).

A significant factor to be considered for any opinion is based on 
an accurate factual predicate, regardless of whether the 
information supporting the opinion is obtained by review of 
medical records or lay reports of injury, symptoms and/or 
treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 
2000) (examiner opinion based on accurate lay history deemed 
competent medical evidence in support of the claim); Kowalski v. 
Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical 
opinion cannot be disregarded solely on the rationale that the 
medical opinion was based on history given by the veteran); 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the 
Board may reject a medical opinion based on an inaccurate factual 
basis).

Although formal rules of evidence do not apply in the VA benefits 
system, the Court has indicated that recourse to the Federal 
Rules of Evidence may be appropriate if it assists in the 
articulation of the reasons for the adjudicator's decision.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Within the VA 
benefits system, VA medical examiners and private physicians 
offering medical opinions in veterans' benefits cases are 
essentially considered expert witnesses.  Nieves-Rodriguez, 22 
Vet. App. 295 (2008).

In Nieves-Rodriguez, the Court indicated that the Federal Rules 
of Evidence for evaluating expert medical opinion before U.S. 
district courts, Fed.R.Evid. 702, are important, guiding factors 
to be used by VA adjudicators in evaluating the probative value 
of a medical opinion.  The factors identified in Fed.R.Evid 702 
are as follows:

(1) The testimony is based upon sufficient facts or 
data; 
(2) the testimony is the product of reliable 
principles and methods; and 
(3) the expert witness has applied the principles and 
methods reliably to the facts of the case.

On review of the record in its entirety, the Board finds that the 
opinion provided by the VA C&P examiner in September 2009 
provides overwhelming, persuasive evidence against these claims.  
With respect to the service-connected residuals of left cerebral 
infarct, this examiner reported an accepted medical principle 
that a left hemisphere CVA would result in impairment of the 
right side of the body.  The Board finds no medical evidence of 
record contradicting this assertion of accepted medical 
principle.  In fact, it appears to have been accepted as a matter 
of fact by the Veteran and his representative during their 
November 2007 testimony.

Importantly, the September 2009 VA C&P examiner found no evidence 
of current residuals of the service-connected left cerebral 
infarct and opined that this defect had been diagnosed as a 
result of an incidental radiologic finding rather than by 
clinically significant findings.  This assessment is factually 
consistent with the 1992 "diagnosis," which was rendered 
following a review of a brain MRI investigating symptoms of TVOs.  
At that time, there was no lay report or clinical findings of 
right hemiparesis as would be expected with a left cerebral 
infarct.

The September 2009 VA C&P examiner's opinion is also consistent 
with the findings of the November 1995 VA C&P examiner, who found 
that the Veteran had no significant residual motor dysfunction as 
a result of the claimed CVA in 1980 (reported by the Veteran as 
right-sided symptoms).  It is also consistent with numerous 
neurologic examinations conducted by VA in 2009 over the course 
of a 6 month hospitalization, which predominantly found no 
evidence of significant impairment of the cranial nerves, upper 
extremities or lower extremities.

The Board has considered the VA clinician assessments in 2007 
which described the Veteran as manifesting right-sided weakness 
apparently attributed to the left hemisphere of the brain.  
However, the evaluation by this examiner was conducted in the 
clinical setting and not based on the extensive medical record 
before the Board, which demonstrates many factual errors and 
inaccurate assumptions made of the Veteran's CVA "history."  
The findings are left unexplained by any adequate rationale, and 
the probative weight of such findings are greatly outweighed by 
the more extensive evaluation conducted by the VA examiner in 
September 2009.

Simply stated, the Board finds that the evidence in this record 
which supports the Veteran's claims, including the Veteran's own 
statements, is overwhelming outweighed by the against the claims. 

The Board notes that the remaining examiners describe a left-
sided hemiparesis, which would not be medically attributable to 
the service-connected left infarct based upon medical principles 
provided by the September 2009 VA C&P examiner.

The Board has also considered the allegations of the Veteran, but 
finds that such statements hold little probative value.  The 
Veteran previously attributed severe chest pain as symptomatology 
associated with service-connected residuals of left cerebral 
infarct.  See Veteran's statement received in September 1995.  
Notably, military examiners, as well as a VA examiner in 
September 2009, found no cardiac etiology for the Veteran's 
recurrent chest pain complaints.  The latter attributed these 
symptoms to Tietze syndrome costochondritis, which has been 
service-connected.  In November 2007, the Veteran contrarily 
alleged that he manifested right-sided body weakness.

Overall, the Board places greater probative weight to the 
findings of the September 2009 VA C&P examiner, as that examiner 
has greater expertise and training than the Veteran in evaluating 
the nature and etiology of CVA residuals.

With respect to the alleged right CVA residuals, the September 
2009 VA C&P examiner reported an accepted medical principle that 
a right hemisphere CVA would result in impairment of the left 
side of the body.  Again, the Board finds no medical evidence of 
record contradicting this assertion of accepted medical 
principle, which the Board accepts in this case.

Importantly, the September 2009 VA C&P examiner found no evidence 
of current residuals of the service-connected right cerebral 
infarct, noting that it is unclear from the record where the 
diagnosis originated.  The Board also finds no single medical 
record supporting an actual right CVA diagnosis.  The medical 
records record a "history" of right CVA in 1979, but the STRs 
for this period clearly do not reflect a diagnosis of right CVA 
or clinical findings consistent with left-sided hemiparesis.  To 
the contrary, rather significant cardiology evaluations at that 
time found no organic basis for the Veteran's complaints of 
recurrent headaches, chest pain and visual problems.

The Board further notes that the September 2009 VA examiner's 
opinion is consistent with the radiographic evidence, which has 
never reported evidence of a prior right CVA.

On the other hand, the Board has carefully reviewed the 
assessments by the VA clinicians in November 2000 and September 
2007, as well as the VA C&P examiner in April 1997, who 
apparently found that the Veteran evidenced right CVA with left-
sided residuals.  Notably, the November 2000 clinician reported a 
history of stroke in 1979 involving left sided weakness.  This 
assessment is unsupported and unsupportable by the record given 
the extensive STRs, negative radiographic findings and November 
2007 testimony by the Veteran himself that his symptoms involved 
the right side of his body.  The other examiners also fail to 
point to any radiographic findings supporting their assessment of 
a prior right CVA.

In short, these assessments are either made based on an 
inaccurate factual history and/or an unexplained assessment which 
is not consistent with the entire evidentiary record.  The 
evaluations by these examiners were not based on the extensive 
medical record before the Board, which demonstrates many factual 
errors and inaccurate assumptions made of the Veteran's CVA 
"history."  The findings are left unexplained by any adequate 
rationale, and the probative weight of such findings are greatly 
outweighed by the more extensive evaluation conducted by the VA 
examiner in September 2009.

The Board has also considered the allegations of the Veteran, but 
finds that such statements hold little probative value.  The 
Veteran has alternately reported the onset of right sided or left 
sided weakness during service which is not consistent with his 
statements during service or the clinical findings at that time.  
Overall, the Board places greater probative weight to the 
findings of the September 2009 VA C&P examiner, as that examiner 
has greater expertise and experience in evaluating the nature and 
etiology of CVA residuals.

In sum, the Board finds that the Veteran does not manifest any 
residual disability related to the service-connected small 
infarct of the left frontal lobe, and that the Veteran has not 
suffered a stroke in the right cerebral hemisphere.  Thus, there 
is no basis to award a rating greater than 10 percent for the 
service-connected residuals of small infarct of the left frontal 
lobe for any time during the appeal period, and the criteria for 
service connection for right CVA residuals have not been met.  As 
the preponderance of the evidence is against these claims, the 
doctrine of the benefit of the doubt does not apply.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364-65 
(Fed. Cir. 2001).  Accordingly, the claims are denied.

Earlier effective date of award - a separate 
compensable rating for service-connected headaches

Historically, a February 1983 RO rating decision granted service 
connection for a disability stylized as "[d]egenerative 
discogenic disease of the cervical spine with secondary headaches 
and nerve root entrapment."  At that time, an initial 20 percent 
rating under DC 5293 was awarded effective June 1981.  Notably, 
DC 5293 evaluated intervertebral disc syndrome.  See 38 C.F.R. 
§ 4.71a, DC 5293 (1980).

The RO notified the Veteran of the February 1983 decision, and 
his appellate rights, by letter dated March 1983.  The Veteran 
did not file an NOD within one year of notice of this notice.  
The February 1983 decision, therefore, is final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Over the ensuing years, the RO evaluated the Veteran's 
entitlement to a higher rating for "[d]egenerative discogenic 
disease of the cervical spine with secondary headaches and nerve 
root entrapment" in decisions dated December 1983, and September 
1986, and May 1989, the latter of which was appealed to the 
Board.  

In July 1991, the Board awarded a 40 percent schedular rating for 
the service-connected disability of degenerative discogenic 
disease of the cervical spine with secondary headaches and nerve 
root entrapment.  This decision is final.  38 U.S.C.A. §§ 7104, 
7105.

In July 1994, the Veteran filed a claim of service connection for 
migraine headaches.  By rating decision dated July 1995, the RO 
informed the Veteran that his headache disorder was already 
service-connected and evaluated as part and parcel of his 
service-connected degenerative discogenic disease of the cervical 
spine with secondary headaches and nerve root entrapment.  At 
this time, the RO denied a rating greater than 40 percent for the 
service-connected degenerative discogenic disease of the cervical 
spine with secondary headaches and nerve root entrapment.

In September 1995, the Veteran submitted a "Statement in Support 
of Claim" arguing that his horrendous headaches should be 
service-connected.  The Board finds that this letter does not 
constitute a notice of disagreement (NOD) as it cannot be 
reasonably construed as both expressing disagreement with the 
July 1995 RO rating decision and expressing a desire for 
appellate review.  38 C.F.R. §§ 20.201, 20.300; Gallegos v. 
Gober, 283 F.3d 1309 (Fed. Cir. 2002).

In response to the September 1995 letter, the RO again informed 
the Veteran that service connection was in effect for headaches, 
and requested him to submit additional evidence reflecting that 
such condition had increased in severity.

A February 1996 RO rating decision denied a rating greater than 
40 percent for service-connected degenerative discogenic disease 
of the cervical spine with secondary headaches and nerve root 
entrapment.  The RO notified the Veteran of this decision, and 
his appellate rights, by letter dated February 26, 1996.  The 
Veteran did not file an NOD within one year of notice of this 
notice.  The February 1996 decision, therefore, is final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Thereafter, the Veteran's VA clinical records include 
consultations in 1998 wherein the Veteran reported an improvement 
of headache symptomatology with use of a cervical collar and a 
prescription of Amitriptyline.  He otherwise described a chronic, 
intermittent right posterior headache (HA) since a mortar shell 
injury during service.  In April 2000, the Veteran described his 
headaches as a "tight band around my forehead, just the same as 
it has always been since I got hurt in the military."

On September 28, 2000, the Veteran reported a "worsening of his 
headaches" but did not otherwise elaborate.  On January 22, 
2001, the Veteran described daily pervasive headaches in the 
occipital region which were thought to be related to significant 
cervical degenerative joint disease.  The Veteran also reported a 
right frontal headache which came less frequently, the last 3 
months prior, which required bedrest.  

A December 2001 VA clinical record described the Veteran as 
manifesting two separate types of headaches - a chronic headache 
in the right frontal area since a 1952 combat injury and 
occipital headaches, questionably related to degenerative joint 
disease and possible stress.  On December 17, 2002, the Veteran's 
hypertension prescription of Felodipine was decreased due to 
report of chest pain.

The record next reflects that, on March 24, 2003, the Veteran 
filed a claim of entitlement to service connection for head 
injury which the RO construed as a request for an increased 
rating for service-connected headaches.  

A March 25, 2003 VA clinical record recorded the Veteran's 
complaint of worsening chronic headaches which the examiner 
thought might be temporally related to a decrease in blood 
pressure (bp) medications.  At that time, the Veteran's blood 
pressure medication of Felodipine was increased and he was 
separately prescribed a ca channel blocker as a headache 
prophylaxis.  The Veteran was further prescribed Prozac as 
anxiety was a headache component.  In May 2003, the Veteran 
reported having "terrible headache" for the last 6 months.

A December 2003 VA C&P examination report provided separate 
diagnoses for degenerative disc disease of the cervical spine and 
"postconcussion headache."

In a rating decision dated May 2004, the RO granted service 
connection for chronic headaches, status post head injury, and 
assigned a 10 percent evaluation under DC 8045 effective March 
24, 2003.  Notably, DC 8045 pertains to evaluating brain disease 
due to trauma and provides a minimum 10 percent evaluation for 
purely subjective symptoms, which included headache.  The RO 
explained that the headaches had previously been service-
connected and evaluated as part and parcel of the service-
connected cervical spine disability but that the medical evidence 
now showed that such headaches were post-traumatic in nature. 

A review of the record reveals that an unappealed and final 
February 1996 RO rating decision denied a rating greater than 40 
percent for service-connected degenerative discogenic disease of 
the cervical spine with secondary headaches and nerve root 
entrapment.  Notably, the RO evaluated the Veteran's headaches as 
a symptom of the degenerative discogenic disease of the cervical 
spine according to the medical opinion of record.

The Board finds, as a matter of law, that the RO's February 1996 
rating decision is final and cannot be revisited absent a CUE 
claim.  Rudd, 20 Vet. App. at 300; 38 C.F.R. § 3.105(a).

Following that decision, the record does not reflect any written 
statement from the Veteran evidencing an intent to file a claim 
for an increased rating for headaches until the Veteran's written 
application for increased benefits received on March 24, 2003.  
The RO has awarded a separate rating for headaches effective to 
March 24, 2003.  Thus, an earlier effective date of award based 
upon a pending claim under 38 C.F.R. § 3.155 is not warranted.

The Board also fails to find within the VA clinical records any 
treatment record specifically directed for treating and 
evaluating an increased severity of headaches prior to March 24, 
2003.  Rather, these records reflect continuing reports from the 
Veteran of headaches without any change in his treatment plan.  
Thus, an earlier effective date of award based upon a pending 
claim under 38 C.F.R. § 3.157 is not warranted.

However, the record does include the Veteran's May 2003 statement 
wherein he reported having "terrible headache" for the last 6 
months.  This statement coincides with the Veteran's March 25, 
2003 VA clinic visit, wherein a VA examiner reported that a 
worsening of the Veteran's headaches may be temporally related to 
a change in blood pressure medication.  This change in blood 
pressure medication occurred on December 17, 2002.  Thus, the lay 
and medical evidence supports an increased severity of headaches 
occurring on December 17, 2002, which is within the year prior to 
the filing of a claim for an increased rating.

The Veteran currently alleges that his headache disorder has 
warranted a compensable rating for headaches since his discharge 
from service.  However, the RO's February 1996 rating decision 
which rated his headache disorder as a symptom of cervical spine 
disability is final and cannot be revisited.  

Notably, the rating change in May 2004 was based upon a change in 
diagnosis identifying the right frontal headaches as post-
traumatic in nature due to military service.  This change of 
diagnosis, in turn, allowed for consideration of the criteria of 
DC 8045 which provides for a minimum 10 percent evaluation for 
headaches when resulting from brain trauma.

The Veteran also appears to argue that the frequency, duration 
and severity of his headache disorder have remained unchanged 
since his discharge from service.  He is certainly competent to 
describe these characteristics of headache symptoms.  38 C.F.R. 
§ 3.159(a).  In deciding this case, the Board has applied an 
extremely sympathetic review of the Veteran's reported 
symptomatology by finding an increased severity as of December 
17, 2002.  There is simply no available and credible lay or 
medical evidence from which it can be factually ascertained that 
an increased symptomatology began prior to this time.  

However, accepting the Veteran's current arguments as true, his 
competent description of the nature and severity of his headache 
disorder provides highly probative evidence against a finding of 
increased severity of symptoms occurring within one year of the 
March 24, 2003 application for benefits.  Accepting this version 
of facts as true, the Board would simply have to deny this claim 
as the disability at issue did not increase in severity within 
one year prior to the filing of an increased rating.  Harper, 10 
Vet. App. at 126-7.

On this record, the Board must find that an increase in 
disability resulting for service-connected headaches is first 
factually ascertainable on December 17, 2002 and no earlier.  
There is no doubt of material fact to be resolved in the 
Veteran's favor.

Accordingly, a claim for an effective date to December 17, 2002 
for the award of a separate compensable rating for service-
connected headaches is granted.

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

With respect to the increased rating claim, this claim was 
remanded by the Board in May 2009 for content-compliant VCAA 
notice, as required by the Court in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  An RO letter dated June 2009 advised the 
Veteran of the evidence required for demonstrating an increased 
evaluation, the relative duties upon himself and VA in providing 
such evidence, how VA determines disability ratings, and the 
criteria for evaluating neurologic conditions and convulsive 
disorders.  Notably, this letter provided substantially more 
information than is now required in the generic type of notice, 
as held by the United States Court of Appeals for the Federal 
Circuit in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009), overruling Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Any prejudicial aspects of the VCAA notice for the increased 
rating claim was cured with readjudication of the claim in the 
October 2010 supplemental statement of the case.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

With respect to the service connection claim, a pre-adjudicatory 
RO letter dated September 2005 substantially complied with the 
VCAA notice requirements as it informed the Veteran of the types 
of evidence and/or information deemed necessary to substantiate 
the claim as well as the relative duties on the part of the 
Veteran and VA in developing the claim.  

The Veteran was not provided pre-adjudicatory notice as to how VA 
determines disability ratings and effective dates of awards.  
This notice deficiency was cured with a corrective notice sent to 
the Veteran in March 2006.  In any event, the notice defect was 
not prejudicial as the claims remain denied.

With regard to the earlier effective date of award claim, a post-
adjudicatory RO letter dated March 2006 provided the Veteran with 
notice as to how VA assigns effective dates.  Although this 
notice was provided after the initial adjudication of the 
Veteran's claim, the Veteran then had sufficient time to provide 
evidence and argument or to request VA assistance in obtaining 
evidence.

In October 2010, the RO readjudicated the matter by issuance of a 
supplemental statement of the case.  The additional time period 
followed by the readjudication cured the timing defect in this 
notice.  See Mayfield, 444 F.3d 1328 (Fed. Cir. 2006); Prickett, 
20 Vet. App. 370, 376 (2006).

With respect to the effective date of award claim, the RO has 
created procedural error by issuing a supplemental statement of 
the case rather than a statement of the case as ordered by the 
Board in May 2009.  In essence, the RO has bypassed the 
requirements of requiring the Veteran to file a substantive 
appeal before certifying this issue to the Board for appellate 
review.  

The Board notes that this case has been advanced on the docket 
due to the Veteran's advancing age.  The RO's failure to abide by 
the strict terms of the remand, or to follow proper appellate 
procedures, has resulted in no harm to the Veteran.  On the facts 
of this case, the Board finds substantial compliance with its 
prior remand directives and further finds that the effective date 
of award issue is properly before the Board at this time.  See 
generally Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA waives 
objection to timeliness of substantive appeal by taking actions 
that lead the Veteran to believe that an appeal was perfected).  
In this case, the Board finds that the  Veteran clearly wishes 
the Board to address this issue.

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of STRs and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, the RO has obtained all available STRs 
which appear to be complete.  The Veteran has generally alleged 
that some of his STRs were stripped from the record, but the 
Board is not aware of any specific STRs which have been 
identified as missing and potentially obtainable. 

The RO has also obtained all of the Veteran's VA clinical records 
of treatment.  There are no outstanding requests to obtain any 
private medical records for which the Veteran has both identified 
and authorized VA to obtain on his behalf.  Furthermore, the 
Veteran has not reported having filed a disability claim with the 
Social Security Administration.  In short, the record does not 
disclose any further duty on VA's part to obtain any pertinent 
and available medical records.

The Veteran was also afforded VA C&P examination prior to 
deciding this case.  The Board finds that the September 2009 VA 
examiner provided a well reasoned opinion which discussed the 
pertinent findings of record pertaining to CVA residuals, 
discussed specific evidence pertinent to the claims, identified 
accepted medical principles, and arrived at an ultimate opinion 
by reliance upon a factual history accepted as accurate by the 
Board.  In sum, the examiner's opinion was fully explained and 
clearly adequate for rating purposes.  The Board finds no basis 
for obtaining any additional opinion.

Overall, the Board finds that the evidence of record is 
sufficient to decide the issues at hand, and that there is no 
reasonable possibility that any further assistance would aid in 
substantiating these claims.  Significantly, neither the Veteran 
nor his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist him in the development of the claims.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).

ORDER

The claim of entitlement to an increased rating for residuals of 
small infarct of the left frontal lobe, currently evaluated as 10 
percent disabling, is denied.

The claim of entitlement to service connection for residuals of a 
CVA other than service-connected residuals of small infarct of 
the left frontal lobe is denied.

An effective date to December 17, 2002, for the award of a 
separate compensable rating for headaches is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


